             Case 1-19-43516-ess Doc 84-1 Filed 08/06/20 Entered 08/06/20 16:52:55
          Case 1:20-cv-02343-RRM Document 7-1 Filed 08/06/20 Page 1 of 1 PageID #: 1000

   Information to identify the case:
   Debtor 1              Michael Krichevsky                                  Social Security number or ITIN   xxx−xx−7181
                         First Name   Middle Name    Last Name               EIN _ _−_ _ _ _ _ _ _
   Debtor 2                                                                  Social Security number or ITIN _ _ _ _
                         First Name   Middle Name    Last Name
   (Spouse, if filing)
                                                                             EIN   _ _−_ _ _ _ _ _ _
   United States Bankruptcy Court             Eastern District of New York   Date case filed in chapter 13        6/6/19

   Case number:          1−19−43516−ess                                      Date case converted to chapter 11   10/4/19



                             TRANSMITTAL OF ADDITIONAL RECORD ON APPEAL

TO THE CLERK, U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK:

A Notice of Appeal was filed on June 25, 2020 by Michael Krichevsky, appealing Order Pursuant to 11 U.S.C. § 362 (D)
Terminating The Automatic Stay Imposed By 11 U.S.C. § 362 (a), document number 70.

Pursuant to Bankruptcy Rule 8010(b)(1), the following additional documents are being transmitted:
[3−1] Claim filed by Wells Fargo Bank, N.A. as servicing agent for U.S.
[3−2] Amended Claim file by Wells Fargo Bank, N.A. as servicing agent for U.S.




Dated: August 6, 2020                                                              Robert A. Gavin, Jr., Clerk of Court


                                                                                   By: s/ Charlene Small

                                                                                   Deputy Clerk
BLadroap.jsp [Transmittal of Additional Record on Appeal 04/17/17]
